      Case 2:20-cv-01212-TLN-CKD Document 8 Filed 09/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROGELIO MAY RUIZ,                                 No. 2:20-cv-1212 TLN CKD P
12                        Plaintiff,
13           v.                                        ORDER AND
14   A. REILLY, et al.,                                FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se. This proceeding was referred to this court

18   by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

19           Plaintiff seeks leave to proceed in forma pauperis. Title 28 U.S.C. § 1915(g) reads as

20   follows:

21                  In no event shall a prisoner bring a civil action . . . [in forma
                    pauperis] if the prisoner has, on 3 or more prior occasions, while
22                  incarcerated or detained in any facility, brought an action or appeal
                    in a court of the United States that was dismissed on the grounds
23                  that it is frivolous, malicious, or fails to state a claim upon which
                    relief may be granted, unless the prisoner is under imminent danger
24                  of serious physical injury.
25           Court records reflect that on at least three prior occasions, before plaintiff commenced this

26   action, plaintiff had brought actions while incarcerated that were dismissed as frivolous,

27   malicious, or for failure to state a claim upon which relief may be granted:

28   /////
                                                       1
      Case 2:20-cv-01212-TLN-CKD Document 8 Filed 09/02/20 Page 2 of 3

 1           1. Ruiz v. McGuire, No. 3:16-cv-0388-AJB BLM (S.D. Cal.), ECF No. 6 (May 9, 2016

 2   order dismissing action after plaintiff failed to submit an amended complaint within allotted time

 3   following dismissal of complaint for failure to state a claim);1

 4           2. Ruiz v. Curry, No. 1:17-cv-1454-DAD-SAB (E.D. Cal.), ECF No. 19 (May 30, 2018

 5   order dismissing action for failure to state a claim upon which relief could be granted); and

 6           3. Ruiz v. Curry, No. 19-16456 (9th Cir.) (November 22, 2019 order dismissing appeal as

 7   frivolous).

 8           In his complaint, plaintiff asserts that on April 20, 2020, he was subjected to excessive

 9   force and denied a Spanish to English interpreter. Plaintiff does not allege anything amounting to

10   his being under “imminent danger of serious physical injury.”

11           For these reasons, the court will recommend that plaintiff’s motion to proceed in forma

12   pauperis status be denied, and plaintiff be granted 14 days within which to pay the filing fee for

13   this action.

14           Also, plaintiff requests that the court appoint counsel. District courts lack authority to

15   require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

16   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

17   attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer,

18   935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir.

19   1990). When determining whether “exceptional circumstances” exist, the court must consider

20   plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to articulate his
21   claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d

22   965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel).

23   The burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

24   /////

25

26
     1
       The Ninth Circuit has held dismissal counts as a strike under § 1915(g) “when (1) a district
     court dismisses a complaint on the ground that it fails to state a claim, (2) the court grants leave to
27   amend, and (3) the plaintiff then fails to file an amended complaint” regardless of whether the
     case was dismissed with or without prejudice. Harris v. Mangum, 863 F.3d 1133, 1142-43 (9th
28   Cir. 2017).
                                                         2
      Case 2:20-cv-01212-TLN-CKD Document 8 Filed 09/02/20 Page 3 of 3

 1   common to most prisoners, such as lack of legal education and limited law library access, do not

 2   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

 3             Having considered the factors under Palmer, the court finds that plaintiff has failed to

 4   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 5   counsel at this time.

 6             In accordance with the above, IT IS HEREBY ORDERD that plaintiff’s motion for the

 7   appointment of counsel (ECF No. 3) is denied.

 8             IT IS HEREBY RECOMMENDED that:

 9             1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) be denied; and

10             2. Plaintiff be granted 14 days within which to pay the $400 filing fee for this action.

11             These findings and recommendations are submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

13   being served with these findings and recommendations, plaintiff may file written objections with

14   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

15   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

16   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

17   1991).

18   Dated: September 1, 2020
                                                        _____________________________________
19
                                                        CAROLYN K. DELANEY
20                                                      UNITED STATES MAGISTRATE JUDGE

21

22

23   1
     ruiz1212.3ks
24

25

26
27

28
                                                         3
